In an action to recover damages for personal injury, loss of services, etc., arising out of the alleged malpractice of a hospital, an operating surgeon and two assistant surgeons, the plaintiffs appeal, as limited by their brief, from so much of an order of the Supreme Court, Kings County, dated October 5, 1962, as denied their motion to direct defendant Abrahams to furnish them with a copy of the confidential report of a physical examination of the plaintiff wife made by a physician designated by said defendant. Order affirmed, without costs. The confidential report in question allegedly discusses the propriety of the treatment rendered by the defendant Abrahams to the plaintiff wife. By the express provisions of the introductory paragraph of the former “ Special Rule for the courts in all counties within the Second Judicial Department, requiring physical examinations and exchange of medical information,” adopted by this court effective March 1, 1962, actions “for medical or dental malpractice" are excluded from the requirement that parties in personal injury actions shall exchange such information. That exclusion is continued in part four of the present rules of this court, effective September 1, 1963. Ughetta, Acting P. J., Christ, Brennan, Hill and Hopkins; JJ., concur.